UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 31, 2013 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-05449 COMARCO, INC. (Exact name of registrant as specified in its charter) California 95-2088894 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 25541 Commercentre Drive, Lake Forest, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (949) 599-7400 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.10 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNo x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filerAccelerated filerNon-accelerated filer (do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x As of July 31, 2012, the last business day of our most recently completed second fiscal quarter, the aggregate market value of the voting stock held by non-affiliates of the registrant was approximately $1.6 million, based on the closing sales price of the registrant’s common stock as reported on the OTCBB market on such date.This calculation does not reflect a determination that persons are affiliates for any other purposes. The number of shares of the registrant’s common stock outstanding as of April 25, 2013 was 14,259,839. Documents incorporated by reference: Portions of the registrant’s definitive Proxy Statement on Schedule 14A to be filed with the Securities and Exchange Commission within 120 days after the close of the fiscal year covered by this annual report are incorporated by reference into Part III of this annual report.With the exception ofthe portions of the Proxy Statement specifically incorporated herein by reference, the Proxy Statement is not deemed to be filed as part of this annual report. COMARCO, INC. FORM 10-K FOR THE FISCAL YEAR ENDED JANUARY 31, 2013 TABLE OF CONTENTS Page PART I 1 ITEM 1. BUSINESS 1 ITEM 1A. RISK FACTORS 4 ITEM 1B. UNRESOLVED STAFF COMMENTS 13 ITEM 2. PROPERTIES 13 ITEM 3. LEGAL PROCEEDINGS 14 ITEM 4. MINE SAFETY DISCLOSURES 14 PART II 15 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 15 ITEM 6. SELECTED FINANCIAL DATA 16 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 29 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 56 ITEM 9A. CONTROLS AND PROCEDURES 56 ITEM 9B. OTHER INFORMATION 57 PART III 58 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 58 ITEM 11. EXECUTIVE COMPENSATION 58 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 58 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 58 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 58 PART IV 59 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 59 PART I CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This report on Form 10-K, including the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” contains statements relating to our future plans and developments, financial goals and operating performance that are based on our current beliefs and assumptions. These statements constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates,” “could,” “may,” “should,” and similar expressions or variations of such words are intended to identify forward-looking statements, but are not deemed to represent an all-inclusive means of identifying forward-looking statements as denoted in this report. Additionally, statements concerning future matters are forward-looking statements. Although forward-looking statements in this report reflect the good faith judgment of our management, such statements are only based on facts and factors known by us as of the date of this report. Consequently, forward-looking statements are inherently subject to risks and uncertainties and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the section below entitled “Risk Factors,” as well as those discussed elsewhere in this report and in our other filings with the Securities and Exchange Commission, or the SEC. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, whether as a result of new information, future events or otherwise, except as required by law. Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this report, which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations, and prospects. ITEM 1. BUSINESS General Comarco, Inc., through its wholly-owned subsidiary Comarco Wireless Technologies, Inc. (collectively, “we,” “us,” “our,” “Comarco,” or the “Company”), is a developer and designer of innovative technologies and intellectual property currently used in power adapters to power and charge battery powered devices such as laptop computers, tablets, smart phones and readers. Our operations consist solely of the operations of Comarco Wireless Technologies, Inc. (“CWT”), which was incorporated in the state of Delaware in September 1993. Comarco, Inc. was incorporated in California in 1960 and its common stock has been publicly traded since 1971, when it was spun-off from Genge Industries, Inc. References to “fiscal” years in this report refer to our fiscal years ended January 31; for example, “fiscal 2013” refers to our fiscal year that ended on January 31, 2013. We file or furnish annual, quarterly, and current reports, proxy statements, and other information with the SEC. Our SEC filings are available free of charge to the public via EDGAR through the SEC’s website at http://www.sec.gov. Our SEC filings are also available on our website at http://www.comarco.com as soon as reasonably practical following the time that they are filed with or furnished to the SEC. In addition, any document we file or furnish with the SEC can be read at the SEC’s Public Reference Room at treet, N.E., Washington, DC 20549. For further information regarding the operation of the Public Reference Room, please call the SEC at (800) SEC-0330. 1 Our Business We develop technologies and products for the charging of portable battery powered devices. Our products are aimed at the mobile user and charge a multitude of devices ranging from laptop computers, tablets, mobile phones, smart phones as well as many other devices. Our extensive portfolio of 46 U.S. patents and a number of foreign patents is the result of years of research and development programs to provide charging solutions for portable electronic devices to original equipment manufacturers (“OEMs”) and retail outlets. Comarco continues to develop new technologies and expand its patent portfolio, and has commenced efforts to enhance shareholder value through the monetization of this significant corporate asset. Products Our current product offerings consist of standalone AC, DC, and AC/DC multi-function power adapters designed to provide the ideal mix of power output and functionality for most retail, and OEM customers. Our ChargeSource® products vary power output, allowing those who use multiple rechargeable electronic devices to carry just one power adapter to support multiple electronic devices. By simply changing the compact SmartTip® connected to the end of the output cable, our standalone power adapters are capable of simultaneously charging and powering multiple devices from all major consumer electronics companies, including most notebook computers, mobile phones, E-readers, iPads®, iPods®, and many other portable, rechargeable consumer electronic devices without requiring a peripheral product or extra cable. We believe our patented electrical designs will allow us to continue to offer customers cutting-edge technology while significantly decreasing the size and weight of our devices compared to those offered by our competitors, as well as reducing the number of chargers customers need to carry to power multiple devices. Marketing, Sales, and Distribution Current demand for our mobile power products can be categorized into the following two distinct channels: · Retail; and · OEM-branded accessories. Retail To reach the retail consumer, we have historically entered into exclusive distribution agreements with a single distributor of consumer electronics products. During the second quarter of fiscal 2012, we changed our retail sales strategy to sell our products directly to consumers. To implement this strategy, we launched a retail website www.chargesource.com during the fourth quarter of fiscal 2012 to sell our newest generation of AC, DC and AC/DC multi-function adapter branded ChargeSource®. Sales through our retail website have been, to date, negligible. OEM-branded accessories Late in the fourth quarter of fiscal 2008, we began volume production of a small form factor 90-watt AC/DC standalone power adapter designed and manufactured to the industry-leading stringent specifications of Lenovo Information Products Co., Ltd. (“Lenovo”), a leading notebook computer OEM. Commencing late in the third quarter of fiscal 2010, we began shipments to Lenovo of our newest generation adapter, the “Slim and Light” product. Revenues generated from sales to Lenovo for fiscal years 2013 and 2012 of the “Slim and Light” product totaled $6.2million and $5.3million, or 98percent and 66percent of revenues, respectively. Competition The industry in which we compete for the sale of our products is intensely competitive, subject to rapid technological change and significantly affected by new product introductions and market activities of other participants. Our current products are, and we expect that any future products we commercialize will be, subject to this intense competition. Key Customers In fiscal 2013 and fiscal 2012, shipments to Lenovo, our most significant customer, totaled $6.2million and $5.3million or 98 percent and 66percent of total revenue, respectively. During fiscal 2012, shipments to Targus Group International (“Targus”), our former exclusive retail distributor, totaled $1.2million or 15percent of total revenue. In addition, in fiscal 2013 and 2012, Dell Inc. (“Dell”) accounted for revenue totaling $0.1 million and $1.4million, or 1 percent and 17percent of total revenue, respectively. For more information regarding our customers, see Note3 of the Notes to the Consolidated Financial Statements included in Item 8 of this report. 2 Research and Development We sell our products in markets that are characterized by rapid technology changes, frequent new product introductions, changing consumer preferences and evolving technology standards. Accordingly, we have historically devoted significant resources to designing and developing new and enhanced products that can be manufactured cost effectively and sold at competitive prices. During fiscal 2013 and fiscal 2012, our financial constraints limited our research and development investment to approximately $0.9million and $1.3million, respectively. To focus these efforts, we strive to maintain close relationships with our customers and develop products that meet their needs. Manufacturing and Suppliers Our products are manufactured by third parties to our specifications. Contract manufacturers (or “CMs”) located primarily in China are responsible for the manufacture of our OEM products. Our ChargeSource® branded products are assembled in Southern California. Patents, Trademarks and Other Intellectual Property Our success depends in large part on our proprietary technology, including our patents, trademarks and other intellectual property, on which we have commenced efforts to monetize through enforcement. We generally rely upon patent, copyright, trademark, and trade secret laws in the United States and in certain other countries, and upon confidentiality agreements with our employees, customers, and partners, to establish, maintain and protect our intellectual property rights in our proprietary technology. As of January 31, 2013, we had approximately 90 issued patents and approximately 15 patent applications pending in the United States and in various foreign countriescovering key technical aspects of our products. Our issued patents are scheduled to expire at various times beginning in 2014. The patents we believe to be the most valuable extend through 2024. Specifically, our patent portfolio addresses multiple simultaneous charging, light-weight compact dimensions and analysis of power requirements of electronic devices. In addition, we have registered trademarks in the United States for ChargeSource® and SmartTip®. Environmental Laws Compliance with federal, state, local and foreign laws enacted for the protection of the environment has to date had no significant effect on our financial results or competitive position. Government Regulation Many of our products are subject to various federal, state, local and foreign laws governing substances in products and their safe use, including laws regulating the manufacture and distribution of chemical substances and laws restricting the presence of certain substances in electronics products. We face increasing complexity in our product design and procurement operations as we adjust to new and future requirements relating to the chemical and materials composition of our products, their safe use, and their energy efficiency. In the event our products become non-compliant with these laws, they could be restricted from entering certain jurisdictions, and we could face other sanctions, including fines. Industry Practices Impacting Working Capital Our working capital and operating cash flow is affected by our need to balance inventory levels with customer demand, specifically with Lenovo’s demand. Existing industry practices that affect our working capital and operating cash flow include: · the level of variability Lenovo’s requirements relative to the volume of production; · vendor lead times; 3 · performance of our contract manufacturers; · materials availability for critical parts; · inventory levels necessary to achieve rapid customer fulfillment; and · extended payment terms required by Lenovo. Historically, we have sold our products under purchase orders that are placed with short-term delivery requirements. Additionally, during fiscal 2012, we launched our website www.chargesource.com to sell our ChargeSource® products directly to consumers offering immediate delivery. As a result, we periodically maintain inventory of long-lead components in order to meet our expected obligations. Delays in planned customer orders could result in higher inventory levels and negatively impact our operating results. Our standard terms require customers to pay for our products in U.S. dollars. For those orders denominated in foreign currencies, we may limit our exposure to losses from foreign currency transactions through forward foreign exchange contracts. We do not currently have any sales denominated in foreign currency. Employees As of April 8, 2013, we employed 10 full-time employees. In recent years, including fiscal 2013, we have initiated reductions in force in an effort to reduce our cash burn. The majority of our employees are professional or technical personnel who possess training and experience in engineering and management. ITEM 1A. RISK FACTORS Investing in our common stock involves a high degree of risk. You should carefully consider the following risk factors, as well as the other information contained in this report, before deciding whether to invest in shares of our common stock. If any of the following risks actually occur, our business, financial condition, operating results and prospects would suffer. In that case, the trading price of our common stock would likely decline and you might lose all or part of your investment in our common stock. The risks described below are not the only ones we face. Additional risks that we currently do not know about or that we currently believe to be immaterial may also impair our operations and business results. Our management and our independent registered public accounting firm have questioned our ability to continue as a going concern as a result of our recurring losses from operations, negative working capital and uncertainties surrounding our ability to raise additional funds. Our audited consolidated financial statements for the fiscal year ended January 31, 2013, were prepared on a going concern basis in accordance with United States generally accepted accounting principles (“GAAP”). The going concern basis of presentation assumes that we will continue in operation for the next twelve months and will be able to realize our assets and discharge our liabilities and commitments in the normal course of business and do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from our inability to continue as a going concern. In order for us to continue operations beyond the next twelve months and be able to discharge our liabilities and commitments in the normal course of business, we must increase sales; begin to monetize our intellectual property; manage operating expenses; prevail in our ongoing litigation; and raise additional funds, through either debt and/or equity financing to meet our working capital needs. We cannot guarantee that we will be able to increase sales, monetize our intellectual property, manage expenses, prevail in our ongoing litigation, or obtain additional funds through either debt or equity financing transactions or that such funds, if available, will be obtainable on satisfactory terms. If we are unable to increase sales, monetize our intellectual property, manage expenses, prevail in our ongoing litigation, or raise additional capital through debt or equity financings, we may be unable to continue to fund our operations, develop our products or other revenue streams, or realize value from our assets and discharge our liabilities in the normal course of business. These uncertainties raise substantial doubt about our ability to continue as a going concern. If we become unable to continue as a going concern, we may have to liquidate our assets, and might realize significantly less than the values at which they are carried on our consolidated financial statements, and stockholders may lose all or part of their investment in our common stock. The accompanying financial statements do not contain any adjustments for this uncertainty. 4 A significant portion of our revenue is derived from a few customers and we are dependent upon our relationships with them and upon their performance. We have historically derived a significant portion of our revenue from a very limited number of customers. Lenovo accounted for 98 percent of our fiscal 2013 revenue. Our three key customers for fiscal 2012 accounted for $7.9million, or nearly all of our total revenue. We expect that a limited number of customers will continue to represent a large percentage of our revenue in the future. Targus, which accounted for 15percent of our fiscal 2012 revenue, sent written notification to us on January 25, 2011 of non-renewal of the Strategic Product Development and Supply Agreement (the “Targus Agreement”). At this time, we expect no future sales to Targus. Nor do we expect any future sales to Dell which accounted for 17 percent of our fiscal 2012 revenue. During fiscal 2012 we informed Dell that we were exiting the relationship for financial reasons. We made the decision due to several factors, including low margins earned on the product, administrative costs of manageing delivery, inventory transfers, invoicing and collection to multiple Dell third party warehouses and affiliates and relatively flat sales volumes. Any difficulty in collecting amounts due from one or more of our key customers, or any refusal or inability of one or more of our key customers to take delivery of ordered products, would negatively impact our results of operations and financial condition. In addition, any loss of, reduction, cancellation, or delay in purchases by our key customers would negatively impact our revenue, business, prospects, and operating results unless we are able to develop other customers who purchase products at comparable levels. Third parties may claim that we are infringing their intellectual property, and we could suffer significant litigation, settlement or licensing costs and expenses or be prevented from selling certain products. Third parties have claimed, and may in the future claim, that we are infringing their intellectual property rights. These intellectual property infringement claims, whether we ultimately are found to be infringing any third party’s intellectual property rights or not, are time-consuming, costly to defend, and divert resources and management attention away from our operations. We have previously been subject to litigation alleging that our products infringed on a third party’s intellectual property. On September 1, 2011, ACCO Brands USA LLC and its Kensington Computer Products Group division (collectively “Kensington”) filed a lawsuit against us alleging that five of our patents relating to power technology are invalid and/or not infringed by products made and/or sold by Kensington. On February 29, 2012, we denied these claims and filed a cross-complaint alleging claims of infringement on each of these five patents. Efforts to resolve the dispute, by court ordered mediation, have been unsuccessful. Currently, the trial date is scheduled for January, 2014. This matter is ongoing and the outcome is not determinable. Infringement claims by third parties also could subject us to significant damage awards or fines or require us to pay large amounts to settle such claims. Additionally, claims of intellectual property infringement might require us to enter into royalty or license agreements. If we cannot or do not license the infringed technology on acceptable terms or substitute similar technology from other sources, we could be prevented from or restricted in selling our products containing, or manufactured with, the infringed technology. Third parties may infringe our intellectual property rights, and we may be required to spend significant resources enforcing these rights or otherwise suffer competitive injury. Our success depends in large part on our proprietary technology. We generally rely upon patent, copyright, trademark, and trade secret laws in the United States and in certain other countries, and upon confidentiality agreements with our employees, customers, and partners to establish and maintain our intellectual property rights in our proprietary technology. Our future and pending patent applications may not be issued with the scope we seek, if at all. Others may independently develop similar proprietary technology or otherwise gain access to and disclose our proprietary information and technology, and our intellectual property rights could be challenged, invalidated, or circumvented by competitors or others, whether in the United States or in foreign countries. Our employees, customers, or partners also could breach our confidentiality agreements, for which we may not have an adequate remedy available. We also may not be able to timely detect the infringement of our intellectual property rights. Moreover, the laws of foreign countries may not afford the same protection to intellectual property rights as do the laws of the United States. The occurrence of any of the foregoing could harm our competitive position. 5 During fiscal 2012, we notified approximately 11 companies, including Kensington, that we believe they are manufacturing and distributing products that infringe on one or more of our patents. One of the companies entered into a license agreement with us shortly after being notified of the infringement. Due to the generally costly nature of litigation and the expenses we have incurred relating to the Kensington matter specifically, we are focused on concluding the Kensington dispute before further pursuing the other 9 companies who had previously been noticed. Whether or not we are successful in enforcing and protecting our intellectual property rights, litigation is time-consuming and costly, diverts resources and management attention away from our operations, and may result in our intellectual property rights being held invalid or unenforceable. We cannot be certain of the ultimate costs required to conclude our current litigation and may not be able to continue these proceedings. We have incurred approximately $0.6 million in legal and related expert fees during fiscal 2013 related to the Chicony matter, which is net of approximately $0.4 million in payments made by our insurance carrier under a reservation of rights. Additionally, we have incurred approximately $1.2 million in legal fees during fiscal 2013 related to the Kensington matter. We are unable to determine the future expenditures related to these matters. The legal fees incurred for both of these matters may continue to significantly adversely impact our operating results and we may determine that due to the unpredictable nature of the costs and timing of the outcomes, we will no longer be able to defend against these actions. Our strategy to monetize the value of our patents, trademarks, and other intellectual property through enforcement may not be successful. As noted above, during fiscal 2012 we notified approximately 11 companies, including Kensington, that we believe they are manufacturing and distributing products that infringe on one or more of our patents. One of the companies entered into a license agreement with us shortly after being notified of the infringement. We do not know the ultimate outcome of the remaining 10 notifications and we may not be successful in our efforts to monetize our intellectual property thorugh these enforecement actions. Our expansion into retail internet sales may not achieve the sales volumes we anticipate. We have limited experience in our newest market segment, www.chargesource.com, and we may not attract new customers. Our ChargeSource® product offerings may subject us to high return rates if customers are dissatisfied with these products. We did not achieve the sales volume we had anticipated through the launch of our website during fiscal 2013 and we believe sales were constrained by our lack of financial resources to implement a marketing plan. We continue to implement very low cost marketing trials in an attempt to generate retail sales. We may not be successful enough in this new segment to recoup our investments in marketing and branding. In addition, we cannot be certain that we will be successful in generating additional revenue from our ChargeSource® products. If we fail to successfully resolve our dispute with Broadwood Partners, L.P. (“Broadwood”) we may be subjected to litigation and/or may be required to issue additional shares of common stock. As described elsewhere in this report, on July 27, 2012, we entered into a Stock Purchase Agreement (the “SPA”) with Broadwood which provided for the purchase by Broadwood of up to 3,000,000 shares of our common stock at a price of $1.00 per share. The SPA provided that if at any time up to July 27, 2013 we sold any shares of our common stock at a price of less than $1.00 per share we would be required to issue outright to Broadwood a number of additional shares sufficient to reduce the per share price paid by Broadwood to that lower price. On July 27, 2012, we also entered into a Warrant Commitment Letter, which provided that if we raised less than $3.0 million from sales of equity securities to other investors during the six months ended January 28, 2013, then Broadwood would receive an additional warrant entitling it to purchase up to 1,000,000 additional shares. We were informed by Broadwood on January 28, 2013, that it was Broadwood’s position that one or more of the conditions precedent to its obligation to purchase the Company’s shares pursuant to the SPA had not been satisfied and, as a result, Broadwood would not consummate that purchase. It is our position that, contrary to Broadwood’s assertions, all of the conditions under the SPA had been satisfied, and Broadwood’s refusal to purchase 3,000,000 shares of our common stock, at the price of $1.00 per share, constituted a material breach by Broadwood of its obligations under the SPA. As of the date of filing this report, we have not issued any additional shares to Broadwood and each party has reserved its rights under and with respect to the SPA and the Broadwood Warrants. If we are unable to successfully resolve this dispute with Broadwood, we may be subjected to litigation and/or may be required to issue additional warrants and/or shares to Broadwood. We cannot be certain of the availability of debt or equity financing or the impact that Broadwood's failure to fund the SPA will have on our future financing efforts. In fiscal 2014, we may require additional capital from debt or equity financing to fund our operations. During fiscal 2013 and 2012 the net cash used in operations was $2.7 million and $4.2 million, respectively. Although we took action to reduce personnel and related costs in the fourth quarter of fiscal 2013, there can be no assurance that we will generate positive cash flow from operations. We cannot be certain that any additional financing we may need will be available on terms acceptable to us, or at all. Additionally, Broadwood's failure to have funded the SPA may adversely impact our financing efforts. If we cannot secure financing in the future, we may be forced to liquidate our assets or discontinue operations and our shareholders may lose all or a part of their investment in our common stock. We will have to achieve higher revenue for our business to become profitable, and if we fail to do so, we may not achieve or sustain profitability and our results of operations and prospects would be adversely impacted. Our current level of sales is insufficient to absorb our operating expenses. Our ability to drive increased revenue is dependent upon many factors including the following: · Our ability to monetize our intellectual property; 6 · Successful ChargeSource® sales volumes from our direct-to-consumer sales in fiscal 2014 through our website www.chargesource.com; · Increasing sales to our OEM partner Lenovo. There can be no assurances we will be successful in our efforts to increase sales. If we fail to achieve higher sales volumes, we may not achieve or sustain profitability and our results of operations and prospects would be adversely impacted. We experienced a recall of one our power adapters in the first quarter of fiscal 2011, and in the future we may experience additional quality or safety defects in our products that could cause us to institute additional product recalls or require us to provide replacement products. On April 30, 2010, the United States Consumer Products Safety Commission announced our voluntary recall of approximately 500,000 units of our Bronx 90-watt universal AC power adapter sold to our distributer, Targus. These units were sold from June 2009 through March 2010. Of the units affected by the recall, we originally estimated that approximately 400,000 units were in the hands of consumers, while the remaining 100,000 were in the distribution channel. Since the announcement of the recall, less than 5,000 consumer units have been returned and approximately 155,000 units have been returned from the distribution channel. During fiscal 2012, we accrued an additional $0.2million charge to cost of revenue in connection with this recall. We believe that we have accrued for and paid substantially all of our material financial obligations with respect to the recall. Included in our accounts payable at January 31, 2013 is $1.1million payable to Chicony Power Technology Co., LTD. (“Chicony”) the contract manufacturer of the Bronx product subject to the recall. We are seeking remuneration plus additional damages from the contract manufacturer. On April 26, 2011, the contract manufacturer sued us, after receiving our demand letter seeking resolution to this dispute, for payment as discussed in Item 3 of this report. The outcome of this matter is neither determinable nor estimable and for this reason, we have not adjusted the accounts payable balance. If we prevail in our dispute with the contract manufacturer, we will record a reduction in our accounts payable and potentially recover the costs of the recall that have been incurred to date. The recall resulted in material costs and expenses and any future recalls could materially and adversely affect our brand image, cause a decline in our sales and profitability, and reduce or deplete our financial resources. The recall and any future product recalls could require substantial administrative resources which may detract management’s attention from our core business strategies. In addition, the recall and any future product recalls may result in disputes with suppliers and customers or lead to adverse proceedings such as arbitration or litigation which can be costly and expensive. In the course of conducting our business, we experience and attempt to address various quality and safety issues with our products, as our products must meet exacting technical and performance standards. Often product defects are identified during our design, development, and manufacturing processes, which we are able to correct in a timely manner. Sometimes, defects are identified after introduction and shipment of products. If we are unable to fix defects in a timely manner or adequately address quality control issues, our relationships with our customers may be impaired, our reputation may suffer and we may lose customers. Any of the foregoing could adversely affect our business, results of operations, customer relationships, reputation, and prospects. A majority of our common stock is held by just a few stockholders, which will make it possible for them to have significant influence over the outcome of all matters submitted to our stockholders for approval and which influence may be alleged to conflict with our interests and the interests of other stockholders. As of April 8, 2013, our two largest stockholders owned an aggregate of approximately 60% of the outstanding shares of our common stock. Elkhorn Partners Limited Partnership (“Elkhorn”) owned approximately 49% and Broadwood owned approximately 11%, respectively, of the outstanding shares of our common stock at April 8, 2013. These stockholders, and Elkhorn in particular, will have significant influence over all matters submitted to our stockholders for approval including the election of our directors and other corporate actions. In addition, such influence by one or more of these stockholders could have the effect of discouraging others from attempting to purchase us, take us over, and/or reducing the market price offered for our common stock in such an event. 7 If we default on our loan agreement with Elkhorn, we could lose all of our assets. As described elsewhere in this report, on February 11, 2013, we entered into a secured loan agreement with Elkhorn. Our obligations under the loan agreement and corresponding loan are secured by substantially all of our assets, including a pledge to Elkhorn of the stock of our operating subsidiary, CWT. If we default on our obligation relating to the loan agreement, Elkhorn could foreclose on all of our assets, both tangible and intangible, leaving us with no assets. If we fail to accurately forecast customer demand, we may have excess or insufficient product inventory, which may increase our operating costs and harm our business. To ensure availability of our products for our customers, in some cases we commit to purchase the components and/or finished products based on forecasts provided by customers in advance of receiving purchase orders from them. In addition, we maintain inventory to support our retail internet sales which to date have been negligible. As a result, we expect to continue to incur inventory costs in advance of anticipated revenue. Because demand for our products may not materialize as we expect, purchasing based on forecasts subjects us to risks of high inventory carrying costs and increased obsolescence and may increase our costs. For example, during the three months ended July 31, 2011 we accrued a charge of $380,000 relating to a settlement reached with a supplier relating to purchase commitments made to support the Targus business. A significant increase in the demand for our products could result in a short-term increase in the cost of inventory purchases while a significant decrease in demand could result in an increase in the amount of excess inventory quantities on hand. In addition, our industry is characterized by rapid technological development and rapid product obsolescence that could result in an increase in the amount of obsolete inventory quantities on hand. In the future, if our inventory is determined to be overvalued, we would be required to recognize such costs in our cost of revenue at the time of such determination. Therefore, any significant unanticipated changes in demand or technological developments could have a significant impact on the value of our inventory and our operating results. If we overestimate customer demand for our products or if purchase orders are cancelled or shipments delayed, we may end up with excess inventory that we cannot sell, which would harm our financial results. Similarly, if we underestimate demand, we may not have sufficient product inventory and may lose market share and damage customer relationships, which also could harm our business. Our business and operational results are subject to general economic and retail uncertainty, as well as changes in world-wide sales of certain portable electronic devices. Our revenues depend significantly on consumer confidence and spending, which have been weak due to the recent economic recession and continuing economic uncertainty. Continued economic uncertainty and weak consumer spending and consumer confidence may adversely affect our revenues, the sell through ability of our customers, or otherwise negatively impact our business strategy. In particular, a significant drop in sales volumes of laptop computers and other portable electronic devices will likely negatively impact the sales of our products. If legislative actions taken to enhance the economy fail, or if the current economic situation deteriorates further, our business could be negatively impacted. Changes in our management may lead to instability and may negatively affect our business. During April 2011, our President and Chief Executive Officer was terminated and our Chief Financial Officer resigned. Our board of directors appointed Fredrik Torstensson to serve as interim President and Chief Executive Officer, a position he held from April 2011 until August 2011, and appointed Alisha K. Charlton, our Vice President Controller & Corporate Secretary, as Chief Accounting Officer. During August 2011, Mr. Torstensson was terminated and Thomas W. Lanni, our Vice President and Chief Technology Officer, was appointed as President and Chief Executive Officer and also elected as a Director. Additionally, the board of directors experienced significant turnover during the first quarter of fiscal 2012. We cannot be certain that the changes in management and the board of directors will not negatively affect our business in the future or that additional changes in management and in the composition of our board of directors will not occur. Failure to attract and retain key technical and management personnel may negatively affect our business. While we believe our employee relations to be good, the loss of key employees could have a material adverse effect on our operating results. As of April 8, 2013, we employed 10 full-time employees. In recent years, including fiscal 2013, we have initiated reductions in force in an effort to reduce our cash burn. As a result, most of the functional areas within each department consist of one employee with minimal cross-training. The majority of our employees are professional or technical personnel who possess training and experience in engineering and management. Our future success depends in large part on our ability to retain key technical and management personnel, and to attract and retain qualified employees. Competition for such personnel can be intense, and the failure to recruit and train additional personnel when required, could have a material adverse effect on our operating results. 8 Failure to adjust our operations in response to changing market conditions or failure to accurately estimate demand for our products could adversely affect our operating results. Consumer demand for our mobile power products has been subject to fluctuations as a result of market acceptance of our products, the timing and size of customer orders, and consumer demand for rechargeable mobile electronic devices. Accordingly, it has been difficult for us to forecast the demand for these products. We also are limited in our ability to quickly adapt our cost structures to changing market conditions because a significant portion of our design and other engineering and supply chain costs are fixed. If customer demand for our products declines or if we otherwise fail to accurately forecast reduced customer demand, we will likely experience excess inventory, which could adversely affect our operating results. Conversely, if market conditions improve, our inventory may not be adequate to fill increased customer demand. As a result, we might not be able to fulfill customer orders in a timely manner, which could adversely affect our customer relationships and operating results. The products we make are complex and have short life cycles and if we are unable to rapidly and successfully develop and introduce new products, some of our products may become obsolete. The consumer electronics industry is characterized by rapid technological changes, frequent new product introductions, changing consumer preferences, and evolving industry standards. Our mobile power products have short life cycles, and may become obsolete over relatively short periods of time. Our future success depends on our ability to develop, introduce, and deliver on a timely basis and in sufficient quantity new products, components, and enhancements. The success of any new product offering will depend on several factors, including our ability to: · Properly identify customer needs and technological trends; · Timely develop new technologies and applications; · Price our products and services competitively; · Timely manufacture and deliver our products in sufficient volume to meet consumer demand; and · Differentiate our products from those of our competitors. Development of new products requires high levels of innovation from both our engineers and our component suppliers. Development of a new product often requires a substantial investment before we can determine the commercial viability of the product. If we dedicate a significant amount of resources to the development of products that do not achieve broad market acceptance, our operating results may suffer. Our operating results may also be adversely affected due to the timing of product introductions by competitors, especially if a competitor introduces a new product before our own comparable product is ready to be introduced. The consumer electronics industry is highly competitive, and our profitability will be adversely affected if we are not able to compete effectively. The consumer electronics industry in which we sell our products is highly competitive. We compete on many levels, including the timing of development and introduction of new products, technology, price, quality, customer service, and support. Our competitors range from some of the industries’ largest corporations to relatively small and highly specialized firms. Many of our competitors possess advantages over us, including greater financial and marketing resources, greater name recognition, more established distribution networks, entrenched relationships with OEMs and greater experience in launching, marketing, distributing and selling products. Our competitors also may be able to respond more quickly to new or emerging technologies and changes in customer needs. If we do not have the resources or expertise necessary to compete or to match our competitors or otherwise fail to develop successful strategies to address these competitive disadvantages, we could lose customers and revenue. 9 The average selling prices of our products will likely decrease over their sales cycles, especially upon the introduction of new products, which may negatively affect our revenue and operating results. Our products will likely experience a reduction in their average selling prices over their respective sales cycles and price pressures could negatively affect our operating results. Furthermore, as we introduce new or next-generation products, sales prices of legacy products may decline substantially. In order to sell products that have a falling average selling price and maintain margins at the same time, we need to continually reduce product costs. There can be no assurances we will be successful in our efforts to reduce these costs. In order to do so, we must work closely with our contract manufacturers to carefully manage the price paid for components used in our products, and the price we pay to these manufacturers for the finished product. In addition, inventory levels must be tightly managed. If we are unable to reduce the overall production cost of legacy products as new products are introduced, our average gross margins will likely decline and adversely affect our operating results. Economic, political, and other risks associated with our international sales and operations could adversely affect our results of operations. We currently outsource the manufacture of our products to contract manufacturers located in China and the United States. Additionally, international revenue accounted for approximately 99percent of our total revenue for fiscal 2013, as determined by the ship to address. Sales to Lenovo, our largest customer, ship to a fulfillment center in China, but their customers, the end-users of our products, are located internationally as well as domestically. Accordingly, our business is subject to worldwide economic and market conditions and risks generally associated with doing business abroad, such as fluctuating foreign currency exchange rates, weaknesses in the economic conditions in particular countries or regions, the instability of international monetary conditions, tariff and trade policies, domestic and foreign tax policies, foreign governmental regulations, political unrest and disruptions, and delays in shipments. Essentially, we currently do all business with our foreign supply base in U.S. dollars. Our costs increase in countries with currencies that are increasing in value against the U.S. dollar. Also, we cannot be sure that our international supply base will continue to accept orders denominated in U.S. dollars. If they do not, our costs will become more directly subject to foreign exchange fluctuations. These factors could adversely affect our ability to outsource our manufacturing and supply needs to foreign countries as well as our sales of products and services in international markets. We rely on a limited number of contract manufacturers and suppliers. We currently procure, and expect to continue to procure, certain components from single source manufacturers who provide unique component designs or who meet certain quality and performance requirements. In addition, we sometimes purchase customized components from single sources in order to take advantage of volume pricing discounts. In fiscal 2013, four suppliers accounted for $2.5 million or 58 percent of the product costs included in cost of revenue. In fiscal 2012, one contract manufacturer for our products accounted for $4.5million or 94percent of the product costs included in cost of revenue. The performance of our contract manufacturers and suppliers is largely outside of our control and involves various risks, including risks associated with limited control over price, procurement of raw materials, timely delivery, and quality. In the past we have experienced, and may continue to experience, shortages of products purchased from single sources or a limited number of suppliers. Our contract manufacturers and suppliers may fail to timely deliver products or fail to provide products of sufficient quality or that fail to meet required specifications. In the fourth quarter of fiscal 2012, our contract manufacturer failed to timely procure the raw materials needed to build our products and we had a six week production cessation.We cannot be sure that we will not experience a similar disruption in our manufacturing process in the future. We believe that the fiscal 2011 recall was a direct result of our contract manufacturer failing to meet our technical specifications. If our relationship with our contract manufacturers and suppliers is disrupted in any way, we may lose sales, or we may be required to adjust both product designs and/or production schedules or develop suitable alternative contract manufacturers and suppliers, which could result in delays in the production and delivery of products to our customers. Any such delays, disruptions or quality problems could adversely impact our ability to sell our products, harm our reputation, impair our customer relationships, and adversely affect our business, results of operations and prospects. 10 If our products fail to comply with domestic and international government regulations, or if these regulations result in a barrier to our business, our revenue could be negatively impacted. Our products must comply with various domestic and international laws, regulations and standards, which are complicated and subject to interpretation. In the event that we are unable to comply with any such laws, regulations or standards, we may decide not to conduct business in certain markets. Particularly in international markets, we may experience difficulty in securing required licenses or permits on commercially reasonable terms, or at all. In addition, we are generally required to obtain both domestic and foreign regulatory and safety approvals and certifications for our products. Failure to comply with existing or evolving laws or regulations, including export and import restrictions and barriers, or to obtain timely domestic or foreign regulatory approvals or certificates could negatively impact our revenue. Our quarterly operating results are subject to significant fluctuations and, if our operating results decline or are worse than expected, our stock price could fall. We have experienced, and expect to continue to experience, significant quarterly fluctuations in revenue and operating results. Our quarterly operating results may fluctuate for many reasons, including: · The size and timing of customer orders and shipments; · The degree and rate of growth in the markets in which we compete and the accompanying demand for our products; · Limitations in our ability to forecast our manufacturing needs; · Legal expenses incurred related to our ongoing litigation; · Product failures and recalls, product quality control problems and associated in-field service support costs; · Warranty expenses; · Availability and cost of components; · Changes in average sales prices, and · Normal market sales seasonality. Due to these and other factors, our past results are not necessarily reliable indicators of our future performance. In addition, a significant portion of our cost of sales and operating expenses are relatively fixed including operations and supply chain overhead in support of our contract manufacturers; engineering and sales/administrative expense. If we experience a decline in revenue, we may be unable to reduce our fixed costs quickly enough to compensate for the decline, which would magnify the adverse impact of such revenue shortfall on our results of operations. If our operating results decline or are below expectations of securities analysts or investors, the market price of our stock may decline significantly. We have concluded that our internal controls over financial reporting were not effective as of January 31, 2013 which could cause deficiencies in our financial reporting and investors to lose confidence in the reliability of our consolidated financial statements and result in a decrease in the value of our securities. Our management has concluded that our internal controls over financial reporting were not effective as discussed in “Management’s Report on Internal Control Over Financial Reporting” in Item 9A of this report. Specifically, our management has concluded that due to a lack of accounting and information technology staff there is a lack of segregation of duties necessary for an appropriate system of internal controls. While we will continue to implement our internal controls over financial reporting, because of inherent limitations, our internal controls over financial reporting may not prevent or detect all material misstatements, errors or omissions. Also, projections of any evaluation of effectiveness of internal controls to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with our policies or procedures may deteriorate. We cannot be certain in future periods that other control deficiencies that may constitute one or more “significant deficiencies” (as defined by the relevant auditing standards) or material weaknesses in our internal control over financial reporting will not be identified. If we fail to implement adequate internal controls, including any failure to implement or difficulty in implementing required new or improved controls, our business and results of operations could be harmed, the results of operations we report could be subject to adjustments, we could fail to be able to provide reasonable assurance as to our financial results or we could fail to meet our reporting obligations and there could be a material adverse effect on the price of our securities. Moreover, because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. 11 Our Restated Articles of Incorporation and our Amended and Restated Bylaws contain provisions which may discourage attempts by others to acquire or merge with us, which could reduce the market value of our common stock. Provisions of our Restated Articles of Incorporation and our Amended and Restated Bylaws may discourage attempts by other companies to acquire or merge with us, which could reduce the market value of common stock. Provisions in our Restated Articles of Incorporation and Amended and Restated Bylaws may delay or deter other persons from attempting to acquire control of us. These provisions include: · the authorization of our board of directors to issue preferred stock with such rights and preferences as may be determined by the board of directors, without the approval of our shareholders; · the prohibition of action by the written consent of the shareholders; · the establishment of advance notice requirements for director nominations and other proposals by shareholders for consideration at shareholder meetings; · the requirement that the holders of at least two-thirds of the outstanding common stock entitled to vote at a meeting are required to approve certain business combinations with interested stockholders; and · the requirement that the holders of at least two-thirds of the outstanding common stock entitled to vote at a meeting are required to approve certain changes to specific provisions of our Articles of Incorporation (including those provisions described above). Our stock price has been and will likely remain highly volatile. The stock market in general, and the stock prices of technology companies in particular, have experienced fluctuations that may be unrelated or disproportionate to the operating performance of these companies. Broad market and industry stock price fluctuations may adversely affect the market price of shares of our common stock. The market price of our stock has exhibited significant price fluctuations, which makes our stock unsuitable for many investors. Our stock price may also be affected by the following factors: · Our quarterly operating results; · Changes in the consumer electronics industries; · Changes in the economic outlook of the particular markets in which we sell our products and services; · The gain or loss of significant customers, including our ability to continue to conduct business with Lenovo; · Our ability to effectively generate direct-to-consumer sales through our website; · Reductions in demand or expectations of future demand by our customers; · Changes in stock market analyst recommendations regarding our competitors or our customers; · The timing and announcements of technological innovations or new products by our competitors or by us, and · Other events affecting other companies that investors deem comparable to us. 12 All of these factors, as well as others not discussed above, may contribute to the volatility of our stock price. There is currently a limited trading market for our common stock, which may limit our stockholders' ability to sell shares of our common stock and may depress the price of our common stock. Our common stock was traded on the Nasdaq Global Market under the symbol “CMRO” until November 11, 2010. Commencing on November 12, 2010, our common stock traded on the Nasdaq Capital Market and effective January 6, 2011 our common stock traded on the OTC Bulletin Boardor the OTC:BB. The average trading volume of our common stock has historically been very low and the average trading volume may decline further as a result of trading on the OTC:BB. The reduced trading volume may result in a depression of the price of our common stock as investors adjust their perception of the value of our shares based on their perceived ability to subsequently sell the shares. We may be subject to penny stock regulations and restrictions, which could make it difficult for stockholders to sell their shares of our stock. SEC regulations generally define “penny stocks” as equity securities that have a market price of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exemptions. If we do not fall within any exemptions from the “penny stock” definition, we will be subject to Rule 15g-9 under the Exchange Act, which regulations are commonly referred to as the “Penny Stock Rules.” The Penny Stock Rules impose additional sales practice requirements on broker-dealers prior to selling penny stocks, which may make it burdensome to conduct transactions in our shares. If our shares are subject to the Penny Stock Rules, it may be difficult to sell shares of our stock, and because it may be difficult to find quotations for shares of our stock, it may be impossible to accurately price an investment in our shares. In addition to the Penny Stock Rules, as an issuer of “penny stock” we are unable to utilize the safe harbor provisions of the Forward Looking Statements sections of the Exchange Act. There can be no assurance that our common stock will qualify for an exemption from the Penny Stock Rules, or that if an exemption currently exists, that we will continue to qualify for such exemption. In any event, we are subject to Section 15(b)(6) of the Exchange Act, which gives the SEC the authority to restrict any person from participating in a distribution of a penny stock if the SEC determines that such a restriction would be in the public interest. The Financial Industry Regulatory Authority, or FINRA, sales practice requirements may also limit a stockholder's ability to buy and sell our stock. In addition to the Penny Stock Rules described above, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low-priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Our headquarters are located in Lake Forest, California. We entered into an amended and restated lease agreement with the landlord during fiscal 2012, upon the expiration of our original lease. Under the amended and restated lease we rent approximately 9,971 square feet of office space. The lease for this facility expires on August 31, 2016, but allows for early termination on June 30, 2014 with advance written notice and payment of abated base rent of approximately $60,000 as well as a termination fee and other costs. Although the amended and restated lease is approximately 33% of the space occupied under the former lease, the premises are larger than we require for our current operations.This provides for expansion possibilities if our business grows and eliminates the typical costly requirements of a relocation. 13 ITEM 3. LEGAL PROCEEDINGS Chicony Power Technology Co., LTD., (“Chicony”) vs. Comarco, Inc., Case No. 30-2011-00470249, Superior Court of California County of Orange – Central Justice Center. On April 26, 2011, Chicony,which was the contract manufacturer of the Bronx productthat was the subjectofa product recall, filed a complaintagainst us for breach of contract seeking payment of $1.2 million forthe alleged non-paymentby us forproducts manufacturedby Chicony. We denied liability and filed a cross-complaint on May 13, 2011 seeking the recovery of damages of $4.9 million attributable toChicony's failure to adhere to our technical specifications when manufacturing the Bronx product, which we believe resulted in the recall of the product.We filed a first-amended cross-complaint which was approved by the court on April 16, 2013, which adds intentional interference to our complaint and increases the damages to at least$15.0 million. The trial date is currently set for October, 2013. The outcome of this matter is not determinable as of the date ofthe filingof thisreport. Acco Brands USA LLC (“Acco”) vs. Comarco Wireless Technologies, Inc., Case No. 5:11-cv-04378-HRL, U.S. District Court for the Northern District of California. On September 1, 2011, ACCO Brands USA LLC and its Kensington Computer Products Group division (collectively “Kensington”) filed a lawsuit against us alleging that five of our patents relating to power technology are invalid and/or not infringed by products manufactured and/or sold by Kensington. On February 29, 2012, we denied these claims and filed a cross-complaint alleging infringement by Kensington of each of these five patents. Efforts to resolve the dispute, by court ordered mediation, have been unsuccessful. Currently, the trial date is scheduled for January, 2014. A number of these patents are currently the subject of re-examination proceedings initiated by Kensington or other third parties. This matter is ongoing and the outcome is not determinable as of the date of filing this report. Comarco Inc. vs. EDAC Electronics Co. Ltd. (“EDAC”) Case No. 30-2012-00551827, Superior Court of California County of Orange – Central Justice Center. On March 6, 2012, we filed a lawsuit against EDAC for breach of contract seeking payment of $2.5 million for failure to deliver goods we ordered in the time, place, manner and price indicated by each purchase order. We entered a Settlement and Mutual Release on July 24, 2012, which ended the litigation among the parties. The settlement involved no cash payments by either party, but allowed us to reverse $1.4 million of net liabilities payable to EDAC. In addition to the matters described above, we are from time to time involved in various legal proceedings incidental to the conduct of our business. The legal proceedings potentially cover a variety of allegations spanning our entire business. We are unable to predict the ultimate outcome of all such matters. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 14 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock traded on the OTC:BB under the symbol "CMRO:PK." The following table sets forth, for the periods indicated the quarterly high and low closing prices per share as reported by each of the respective markets on which our stock was traded. These prices represent actual reported sales transactions. High Low Year ended January 31, 2013: First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Year ended January 31, 2012: First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Holders As of April 5, 2013, there were 302 holders of record of our common stock. Dividends We did not declare any dividends during fiscal 2013 or fiscal 2012. We do not expect to pay cash dividends in the near future, as we intend to retain any future earnings to fund working capital and operations. Any determinations to pay dividends in the future will be at the discretion of our board of directors. Repurchases We did not repurchase any securities during fiscal 2013 or fiscal 2012. 15 ITEM 6. SELECTED FINANCIAL DATA Years Ended January 31, (In thousands, except per share data) Revenue $ $ $ Cost of revenue Gross profit (loss) ) Selling, general and administrative expenses Engineering and support expenses Operating loss ) ) ) Other loss, net ) ) ) Loss from continuing operations before income taxes ) ) ) Income tax (expense) benefit (2
